12-3730
         Luo v. Lynch
                                                                                        BIA
                                                                                Mulligan, IJ
                                                                              A087 634 291


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       AN QIANG LUO,
14                Petitioner,
15
16                      v.                                      12-3730
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               David J. Rodkin, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Stephen J. Flynn, Assistant
27                                     Director; Arthur L. Rabin, Attorney,
28                                     Office of Immigration Litigation,
29                                     United States Department of Justice,
30                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        An Qiang Luo, a native and citizen of the People’s

6    Republic of China, seeks review of an August 24, 2012,

7    decision of the BIA affirming the December 9, 2010, decision

8    of an Immigration Judge (“IJ”) which denied his application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re An Qiang Luo, No.

11   A087 634 291 (B.I.A. Aug. 24, 2012), aff’g No. A087 634 291

12   (Immig. Ct. N.Y. City Dec. 9, 2010).    We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008).   The applicable standards of review are well

19   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       For asylum applications, like Luo’s, governed by the

22   REAL ID Act of 2005, the agency may, “[c]onsidering the

23   totality of the circumstances,” base a credibility finding

                                    2
1    on an asylum applicant’s “demeanor, candor, or

2    responsiveness,” the plausibility of his account, and

3    inconsistencies in his statements, “without regard to

4    whether” they go “to the heart of the applicant’s claim,” so

5    long as they reasonably support an inference that the

6    applicant is not credible.   8 U.S.C. § 1158(b)(1)(B)(iii);

7    see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

8    (per curiam).   We “defer . . . to an IJ’s credibility

9    determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.”   Xiu Xia

12   Lin, 534 F.3d at 167.   In this case, the agency reasonably

13   based its adverse credibility determination on the

14   inconsistencies in Luo’s evidence, his lack of plausible

15   explanation for those inconsistencies, and his demeanor.

16       The IJ reasonably found that Luo was not credible

17   because his testimony was inconsistent with statements in

18   his asylum application, which in turn were inconsistent with

19   his statements at his asylum interview.   Luo’s contradictory

20   descriptions about the harm he suffered in China as a child,

21   the fact that he could not give details about the articles

22   he published despite claiming to be a strong political


                                   3
1    activist, and the fact that his copies of those articles did

2    not support his claim that they were published with his

3    photographs, provide substantial evidence to support the

4    agency’s adverse credibility determination.   The

5    discrepancies relate directly to Luo’s allegations of past

6    and future harm.   See Xiu Xia Lin, 534 F.3d at 166, 167.

7    Furthermore, Luo failed to adequately account for the

8    discrepancies between his testimony and the other evidence

9    in the record; he did not deny that there were

10   inconsistencies and his explanation for his lack of

11   knowledge of the articles–that he cut and pasted the

12   information–further undermined his claim that he is a

13   political activist.   See Majidi v. Gonzales, 430 F.3d 77,

14   80-81 (2d Cir. 2005) (agency need not credit explanations

15   for inconsistent testimony unless those explanations would

16   compel a reasonable fact-finder to do so).

17       The adverse credibility determination is further

18   supported by the IJ’s demeanor finding to which we give

19   particular deference as it is supported by the inconsistent

20   testimony noted above.   See Jin Chen v. U.S. Dep’t of

21   Justice, 426 F.3d 104, 113 (2d Cir. 2005); Li Hua Lin v.

22   U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).


                                   4
1           Given the unexplained inconsistencies related to the

2    bases of the claims of past and future persecution, the

3    totality of the circumstances supports the agency’s adverse

4    credibility determination, and we defer to that finding.

5    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

6    167.    Because the only evidence of a threat to Luo’s life or

7    freedom depended upon his credibility, the adverse

8    credibility determination in this case necessarily precludes

9    success on his claims for asylum, withholding of removal,

10   and CAT relief.    See Paul v. Gonzales, 444 F.3d 148, 156-57

11   (2d Cir. 2006).

12          For the foregoing reasons, the petition for review is

13   DENIED.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18




                                    5